[Cite as State ex rel. Anderson v. Culotta, 2019-Ohio-5056.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                         LAKE COUNTY, OHIO


STATE OF OHIO ex rel. HERBERT                             :    PER CURIAM OPINION
ANDERSON,
                                                          :
                 Relator,
                                                          :    CASE NO. 2019-L-129
        - vs -
                                                          :
VINCENT A. CULOTTA, JUDGE,
                                                          :
                 Respondent.
                                                          :


Original Action for Writ of Procedendo/Mandamus.

Judgment: Petition dismissed.


Herbert Anderson, pro se, PID: A572-384, Richland Correctional Institution, 1001
Olivesburg Road, P.O. Box 8107, Mansfield, OH 44905 (Relator).

Charles E. Coulson, Lake County Prosecutor, and Michael L. DeLeone, Assistant
Prosecutor, Lake County Administration Building, 105 Main Street, P.O. Box 490,
Painesville, OH 44077 (For Respondent).



PER CURIAM.

        {¶1}     Relator, Herbert Anderson, has filed a petition for writ of procedendo or, in

the alternative, writ of mandamus. Relator seeks to compel respondent, Judge Vincent

A. Culotta, to rule on a pleading requesting respondent to issue findings of fact and

conclusions of law in relation to a judgment denying relator’s “writ of error coram nobis.”

Respondent subsequently filed a motion to dismiss the petition as moot.
      {¶2}   “To be entitled to a writ of procedendo, [relator] must show a clear legal

right to require the court to proceed, a clear legal duty on the part of the court to

proceed, and the lack of an adequate remedy in the ordinary course of the law.

A writ of procedendo is proper when a court has refused to enter judgment or has

unnecessarily delayed proceeding to judgment.” (Citations omitted.) Shoop v. State, 144

Ohio St.3d 374, 2015-Ohio-2068, ¶6.

      {¶3}   Appended to respondent’s motion to dismiss is a copy of the docket in the

underlying criminal matter as well as copies of the relevant judgments that are central to

relator’s petition. On November 5, 2019, respondent ruled on relator’s motion seeking

findings of fact and conclusions of law. The issue has consequently been resolved and

relator has an adequate remedy at law to contest the merits of the judgment on appeal.

The instant petition is therefore dismissed as moot.


THOMAS R. WRIGHT, P.J., CYNTHIA WESTCOTT RICE, J., MARY JANE TRAPP, J.,
concur.




                                            2